OPINION — AG — ** DEPARTMENT OF HUMAN SERVICES — REGIONAL ADMINISTRATION SYSTEM — REGULATIONS — RULE MAKING ** THE COMMISSION FOR HUMAN SERVICES MUST COMPLY WITH SECTION OF HOUSE BILL 1372 (1987) WHICH DIRECTS IT TO ABOLISH THE CURRENT REGIONAL ADMINISTRATIVE SYSTEM OF THE COMMISSION AND ITS CURRENT REORGANIZATION PLAN EVEN THOUGH THE COMMISSION AND DEPARTMENT OF HUMAN SERVICES ARE CONSTITUTIONALLY CREATED ENTITLES UNDER ARTICLE XXV, SECTION 1, ARTICLE XXV, SECTION 2, ARTICLE XXV, SECTION 3, ARTICLE XXV, SECTION 4 (REORGANIZATION PLAN GUIDELINES) CITE: OPINION NO. 83-199 (THOMAS L. SPENCER)